Citation Nr: 9921609	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1971 to December 
1973.  He served in Vietnam and his decorations include the 
Vietnam Service Medal with 1 bronze service star, the Vietnam 
Campaign Medal with 60 device, the Air Medal, and the Combat 
Infantryman Badge.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
in which the RO found that the claim for service connection for 
PTSD was not well grounded.  

Pursuant to a July 1998 remand by the Board, this claim was 
returned to the RO for further evidentiary development, to 
include a psychiatric evaluation and examination for the purpose 
of determining whether a PTSD disability is currently manifested.  
Having reviewed the record, the Board is satisfied that the 
required evidentiary development has been completed to the 
fullest extent possible.  


FINDING OF FACT

A clear diagnosis of a PTSD disability has not been shown by the 
evidence of record.  


CONCLUSION OF LAW

The preponderance of the evidence is against a finding that PTSD 
was incurred in or aggravated by the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(f) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his claim 
is well grounded.  VA has a duty to assist the veteran to develop 
facts in support of a well grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1996) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The 
veteran has not alleged, and the record does not indicate, the 
need to obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds that 
VA's duty to assist the veteran has been satisfied.


Medical Evidence

Service medical records are negative for treatment, complaints, 
or diagnoses of a psychiatric disorder.  

Service personnel records show that the veteran he had been AWOL 
on five occasions between May 4, 1971 and October 10, 1973, and 
he had accrued 363 days of bad time.  He had been convicted for 
these infractions on at least two occasions and also received 
non-judicial punishment on two occasions for misconduct and for 
being AWOL.  He was recommended for a discharge for the good of 
the service, in light of his prior court martial record and his 
repeated and extended periods of AWOL.  The DD Form 214 shows 
that the veteran's December 1973 discharge was characterized as 
under honorable conditions.  His military occupational specialty 
is listed as light weapons infantry, and his decorations include 
the Air Medal and the Combat Infantryman Badge.  

Psychological treatment is first shown by the record in August 
1994, when the veteran was referred to a VA Trauma Recovery 
Program.  It was noted that he reported episodic nightmares, a 
chronic sense of frustration, irritability and anger, and a 
history of angry outbursts.  

An August 22, 1994 consultation report shows that the veteran 
underwent psychometric testing which was conducted by Judith 
Lyons, Ph.D., Chief of the Trauma Recovery Program (TRP), and a 
psychology resident.  The veteran reported Vietnam memories which 
included seeing a friend have his leg blown off in a mine 
explosion and seeing another friend killed while they were 
waiting for a helicopter.  He described symptoms such as 
intrusive thoughts and nightmares related to his trauma, 
insomnia, increased arousal, persistent avoidance of thoughts 
associated with the trauma, poor anger control, exaggerated 
startle responses, hypervigilance, and emotional detachment from 
others.  A provisional diagnosis of PTSD was given, and 
additional psychometric testing and observation was recommended 
before a final diagnosis was made.  

An August 23, 1994 consultation report shows that the veteran was 
again evaluated by the VA TRP Chief and a clinical psychology 
technician.  At this time, the score on the Minnesota Multiphasic 
Personality Inventory (MMPI) was inconsistent with the profile 
typical of Vietnam veterans diagnosed with PTSD.  In addition, 
his PTSD subscale score was just below the cutoff score, which 
indicated that his reported symptoms fell just below the range of 
those typically described by veterans with a PTSD diagnosis.  His 
score on the Beck Depression Index (BDI) was indicative of a 
moderate to severe level of depression which was consistent.  It 
was noted that this profile failed to provide support for a 
diagnosis of PTSD.  

VA outpatient treatment records, dated in 1994 and 1995, show 
that the veteran received psychological treatment in the Trauma 
Recovery Program, where he participated in both individual and 
group therapy, to include participation in a Vietnam Veterans 
Trauma Processing group.  

A VA hospital summary shows that the veteran was admitted on 
March 13, 1995, as a scheduled TRP admission, with a chief 
complaint that he needed to get away from society.  He reported 
problems with dealing with people, increasing nightmares, 
uncontrolled anger, intrusive thoughts, and social isolation.  He 
noted that he used marijuana regularly and occasionally drank 
beer to keep calm.  On March 14, 1995, the veteran's toxicology 
screen tested positive for cocaine.  At that time, he asserted he 
did not routinely use cocaine, but that he had used some the day 
before coming to the hospital.  A subsequent toxicology screen 
was negative.  

During his hospital course, the veteran participated in trauma 
processing, relaxation, anger control, wellness, physical 
training, and problem solving and treatment education.  He was 
discharged home on April 5, 1995.  The discharge report shows the 
following diagnoses:  Axis I, post-traumatic stress syndrome; 
Axis II, none; Axis III, chronic left ankle and knee pain; Axis 
IV, psychosocial stressor, mild to moderate; and Axis V, a Global 
Assessment of Functioning (GAF) score of 50/85 was assigned.  
Additional assessments of alcohol abuse and marijuana abuse were 
noted, and the report indicates that the veteran underwent 
alcohol and drug rehabilitation during this period of care.  The 
discharge summary indicates that due to acute exacerbations of 
signs and symptoms of PTSD and chronic physical ailments, the 
patient's ability to obtain and maintain employment may be 
moderately to severely impaired.  The summary was signed by 
Wesley M. Pitts, M.D.

In May 1995, the veteran was afforded a PTSD examination by a VA 
physician.  The veteran complained of not being able to get along 
with people, not being able to concentrate, and that he was 
always thinking about things he did in Vietnam.  He admitted that 
he thinks of Vietnam daily, avoids movies dealing with Vietnam, 
and that loud noises such as firecrackers get him scared and 
jumpy.  He denied a history of hallucinations, and indicated that 
helicopters upset him when it is raining, because he is reminded 
of Vietnam.  He also complained of nightmares of Vietnam and 
other places, two to three times a week.  The veteran reported 
that he last became intoxicated one year before, last used 
cannabis two months before, and last used alcohol three weeks 
before.  

Mental status examination was essentially normal.  The examiner 
commented that the veteran gave symptoms of PTSD, and in 
addition, he abused cannabis and alcohol.  Psychological testing 
was recommended prior to final diagnosis.  A June 1995 addendum 
to the examination report shows that the psychological testing 
performed in August 1994 was reviewed by the examiner.  It was 
noted that this psychological testing was not supportive of a 
diagnosis of PTSD but did indicate significant depression.  The 
following diagnoses were provided as of June 22, 1995:  anxiety, 
not otherwise specified, and cannabis and alcohol abuse.  

A VA discharge summary shows that the veteran was hospitalized 
between June 19, 1995, and June 30, 1995.  It was noted that he 
was seen in the admissions office stating that he was having 
difficulty with anger, he could not get along with his family or 
society, and he had beaten a man with a pool stick a couple of 
months before.  His primary problem was impulsive, violent 
behavior.  During the hospital course, he was maintained in the 
locked ward and was started on Zoloft.  Discharge diagnoses 
included PTSD, by history (Axis I), and a GAF of 55/45 (Axis V).  

A VA hospital report shows that the veteran was admitted to an 
inpatient Chemical Dependence Treatment Program (CDTP), on July 
12, 1995, for crack cocaine dependence.  He admitted to steady 
use of crack for several months, and indicated that he had been 
using crack for two years.  On admission, he reported that he was 
taking Zoloft, Trazodone, Vistaril, and Ativan as treatment for 
PTSD.  

He was discharged on August 9, 1995, and was scheduled for 
follow-up with Dual Diagnosis Aftercare, the Trauma Recovery 
Program, and the Mental Hygiene Clinic.  Prognosis for successful 
sobriety was fair.  The discharge summary shows the following 
diagnoses:  Axis I, cocaine dependence, PTSD; Axis II, none; Axis 
III, seborrheic dermatitis, migraine headaches; Axis IV, 
psychosocial stressors, moderate at admission, currently mild; 
and Axis V: a GAF of 65 (on admission) and 71 (currently).  

On August 14, 1995, the veteran was admitted for a second Trauma 
Recovery Program Admission, for his chief complaint of wanting to 
work on his trauma about a friend who was killed in Vietnam.  He 
reported various traumas and indicated that he used cocaine and 
alcohol to treat his symptoms.  Discharge recommendations 
included regular follow-up with VA programs, attendance of 
Alcoholic Anonymous and Narcotic Anonymous, and abstaining from 
alcohol and drug use.  Discharge diagnoses included PTSD, 
chronic, and history of marijuana, cocaine, and alcohol abuse 
with abstinence times two months.  

A VA hospital summary shows that the veteran was admitted on 
February 5, 1996, with a chief complaint of "having real 
problems with life," and having intrusive thoughts about himself 
and his employer.  He reported insomnia, anhedonia, depressed 
mood, and intrusive thoughts.  It was noted that he had recently 
lost his job and he was very angry because his employer had 
withheld his last check.  During his hospital course, he was 
treated in the Psychiatry unit and was discharged on February 14, 
1996.  The discharge summary shows Axis I diagnoses of adjustment 
disorder with mixed emotional features and history of 
polysubstance abuse, and with regard to Axis V, a GAF of 50/80 
was assigned. 

A psychology/TRP consultation report, dated February 16, 1996, 
shows that the veteran again underwent psychometric evaluation by 
Dr. Lyons and a psychology resident.  It was noted that his 
commitment to previous trauma processing had been variable, as he 
appeared largely sincere but was periodically disruptive within 
the group and was occasionally belligerent toward the staff.  The 
results of MMPI testing were invalid and could not be reported 
accurately, and the PTSD subscale score was not reported due to 
the invalid nature of the MMPI profile.  The BDI score indicated 
that he was endorsing symptoms of severe depression.  It was 
noted that this profile failed to provide support for a diagnosis 
of PTSD due to the invalid nature of the MMPI profile.  

In summary, it was concluded that the veteran did not appear to 
be in an acute psychological state, although it appeared that his 
level of functioning had declined since he ended his VA therapy.  
It was noted that his symptoms were consistent with a diagnosis 
of PTSD, and it was recommended that he be encouraged to return 
to group therapy emphasizing treatment rationale for PTSD.  

VA outpatient treatment records, dated between 1995 and 1998, 
show that the veteran was frequently seen for follow-up care in 
the TRP and in the CDTP Dual Diagnosis Aftercare program.  His 
treatment included alcohol and drug addiction therapy, as well as 
individual and group psychological therapy, with participation in 
the anger management group, trauma recovery processing group, the 
coping skills group, and the social readjustment and 
desensitization group.  Diagnoses shown during this time include 
adjustment disorder with mixed emotional features, anxiety, 
history of polysubstance abuse, substance abuse in remission, 
dysthymia, depression, and PTSD secondary to combat exposure.  

The VA treatment records also indicate that the veteran continued 
to experience problems with substance abuse following his 
hospitalization and rehabilitative therapy.  A November 1996 
medical record shows that the veteran had a 2-3 day drinking 
binge about 10 days before, and additional treatment notes, dated 
in June 1997, show that the veteran received counseling in group 
therapy following a relapse.  At that time, an assessment of 
substance abuse was provided.  A June 25, 1997 progress note 
shows that the veteran reported being clean and sober for the 
last 30 days.   

A January 1998 medical record, completed by a VA physician, 
indicates that the veteran had attended TRP social readjustment 
group therapy regularly in 1997.  When able to attend, he 
participated actively despite his re-experiencing of the 
traumatic combat events in Vietnam, irritability, impaired 
memory, anxiety, and hyperarousal.  It was also noted that he had 
attended CDTP on a regular basis to alleviate self-treatment with 
alcohol and he had been more cooperative with his treatment team.  
The physician provided a diagnosis of PTSD, secondary to combat 
exposure, chronic.  

An April 1998 VA progress note indicates that the veteran was 
seen for case management.  It was noted that he had previously 
been afforded both inpatient and outpatient treatment, and he was 
demanding that he again be scheduled for an outpatient trauma 
processing group.  It was generally felt that this veteran would 
not benefit from trauma processing groups.  The report notes that 
what one sees with this veteran is a great deal of anger mostly 
focused on the fact that he has not been able to establish 
service connection for PTSD.  

The record also includes the report of a June 1998 miscellaneous 
TRP assessment and chart review, completed by Dr. Lyons, the VA 
clinical psychologist.  It was noted that interview data in 
August 1994 suggested a provisional diagnosis of PTSD, and the 
veteran was enrolled in TRP groups while assessment was ongoing.  
The report indicates that it had become increasingly apparent to 
staff over time that his repetitive thoughts about Vietnam tended 
to be ruminative and general (i.e. a feeling that he felt behind 
his peers while in the service and his feeling that Vietnam 
veterans are disrespected).  The VA psychologist stated that it 
is these resentful and angry ruminations plus a history of 
substance abuse that appear to have been the primary factors 
impeding his functioning over the years, although a recurrent 
image of the eyes of a man he killed in Vietnam may represent an 
exception to this pattern.  Further assessment was indicated to 
evaluate his current level of specific re-experiencing versus 
more generalized ruminations.  

Pursuant to a July 1998 remand by the Board, this claim was 
returned to the RO for the purpose of further evidentiary 
development.  Specifically, the Board requested a new VA 
psychiatric examination in order to resolve the conflicting 
information in the record as to whether a diagnosis of PTSD was 
appropriate in this veteran's case.  

In January 1999, the veteran was seen for case management, and he 
again expressed that the only group he would be interested in 
would be trauma processing.  As the team felt that this type of 
group was not indicated for this veteran, it was recommended that 
he be referred to the Vet Center for group participation.  

In February 1999, the veteran was afforded a PTSD examination by 
a VA physician, in accordance with the Board's July 1998 remand.  
At this time, the veteran recounted recurring dreams about his 
combat experience and recollections about Vietnam.  He denied 
avoidance of thoughts, feelings, or conversations associated with 
his combat experience, and he also denied decreased interest, 
detachment, and foreshortened future as evidenced by being able 
to maintain multiple relationships and his plans to marry his 
present partner.  There were no reported symptoms of 
hypervigilance or exaggerated startle response.  

In noting the pertinent medical history, the examiner indicated 
that at the time of initial and subsequent evaluations, the 
veteran did not meet the full criteria for PTSD, and his reported 
PTSD symptoms were compounded by concurrent polysubstance abuse.  
The examiner indicated that the veteran had been allowed to 
attend the TRP program, despite not being able to meet the full 
PTSD criteria, and he had been maintained on previous trials of 
antidepressants and anxiety medication.  The veteran reported 
continued sobriety, and that he had experienced improved sleep, 
decreased anxiety and nightmares, and improved mood and impulse 
control with treatment.  

On mental status examination, the veteran's mood was dysthymic.  
There were no involuntary movements and affect was appropriate 
and full range.  Thought processes, speech content, and thought 
content were essentially normal.  No obsessions or compulsions 
were found, and there were no gross deficits in consciousness, 
orientation, attention, concentration, or memory.  Fund of 
knowledge, abstraction, insight, and judgment were good.  

The examiner provided an impression of Vietnam veteran with 
polysubstance dependence in sustained full remission.  It was 
noted that although the veteran witnessed other soldiers being 
killed or injured, with reported fear, horror, and helplessness, 
and that he reported re-experiencing the events through 
recollections and dreams associated with psychological distress, 
he did not meet the full criteria for avoidance symptoms.  There 
was absence of avoidance of thoughts, feelings and conversations 
about his experience, restricted affect, and a sense of a 
foreshortened future.  In addition, he did not meet the full 
criteria for increased arousal.  The examiner stated that 
although the veteran reported PTSD-like symptoms such as 
increased recollections of Vietnam experience, sleep disturbance, 
nightmares, anxiety, and anger, these were compounded by 
concurrent polysubstance dependence.  

The following DSM IV multiacial diagnosis was provided:  Axis I, 
polysubstance dependence (alcohol/marijuana/cocaine), in 
sustained full remission, depressive disorder, not otherwise 
specified, and anxiety disorder, not otherwise specified; Axis 
II, deferred; Axis III, hypertension, left ankle tendonitis, and 
left gastrocnemius strain; Axis IV, problems with primary support 
group, unemployment, financial problems; and Axis V, GAF 
(current) 65, and GAF (past one year) 65.  

The record includes an April 1999 statement from the veteran in 
which he indicates that he does not agree with the denial of his 
claim on the basis that he does not meet the full criteria for a 
confirmed diagnosis of PTSD.  He stated that for years he used 
illegal drugs and alcohol to cope with his 15-year history of a 
nervous condition.  According to the veteran, for the past 4 
years he had been off the drugs, and had begun to heal with the 
help of the TRP team.  He stated he now realizes what is 
happening and knows how to deal with nightmares and flashbacks a 
little better.  According to the veteran, a Dr. Lundy had 
diagnosed him as having PTSD, and was also given psychological 
testing which did not render a favorable decision.  The veteran 
asserted that according to the psychometric examiner, the 
findings of the examination could not used solely as a basis to 
rule out PTSD, and on the other hand, the rating board agreed 
with the psychologist.  

The veteran also stated that he was exposed to combat in Vietnam, 
he had received the CIB and the Air Medal, and that many of his 
fellow comrades were wounded or killed during his tour of duty.  
He described problems with friends and family members as a result 
of PTSD, and indicated that his group sessions had been very 
important in his treatment.  


Analysis

Under the applicable criteria, service connection may be granted 
for a disability the result of disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 1991).

In order to establish entitlement to service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997).  A clear diagnosis means an unequivocal 
diagnosis of PTSD.  

Having carefully reviewed the evidence of record, the Board has 
concluded that the preponderance of the evidence is against a 
finding that service connection is warranted for PTSD.  
Specifically, the evidence fails to establish a clear diagnosis 
of a PTSD disability, which is one of the requirements for a 
grant of service connection as set forth in 38 C.F.R. § 3.304(f) 
(1998).  

When initially seen for psychological testing in August 1994, the 
veteran's profile did not meet the criteria for a PTSD diagnosis, 
however, he was afforded treatment in the TRP while further 
evaluation and observation could be undertaken.  When admitted 
for a scheduled TRP inpatient stay in March 1995, a diagnosis of 
PTSD was provided in the hospital summary by a VA physician; 
however, on the day after his admission a toxicology screen 
tested positive for cocaine and additional assessments of alcohol 
and drug abuse were provided.  Shortly thereafter, in May 1995, 
the veteran underwent a PTSD examination for compensation and 
pension purposes, at which time diagnoses of anxiety, not 
otherwise specified, and cannabis and alcohol abuse were 
provided.  Diagnoses at the times of subsequent hospitalizations 
included PTSD, by history (June 1995), cocaine dependence and 
PTSD (August 1995); and PTSD, chronic (September 1995).  

In February 1996, the veteran was hospitalized with a complaint 
that he was "having real problems with life."  On discharge, a 
diagnosis of adjustment disorder with mixed emotional features 
and history of polysubstance abuse was provided.  Psychometric 
testing, conducted just following this discharge, was invalid and 
did not support a diagnosis of PTSD although his symptoms were 
consistent with that of PTSD.  

Thus, while the record demonstrates inpatient and outpatient 
treatment for PTSD, such a diagnosis has yet to be confirmed by 
psychological testing.  In addition, the PTSD assessments shown 
in the record were often provided in conjunction with a chemical 
dependency treatment program and aftercare.  Although the veteran 
told the 1999 VA examiner that he had been clean and sober since 
1995, the outpatient progress reports show periods of relapse in 
both 1996 and 1997, and thus, the record suggests that the 
veteran's mental health and the severity of his psychiatric 
symptomatology has been continually been influenced by substance 
use and abuse.  

A PTSD diagnosis is further equivocated by the comments of a VA 
clinical psychologist, Dr. Lyons, in a June 1998 TRP 
assessment/chart review evaluation.  Dr. Lyons had followed the 
veteran ever since his initial VA treatment in 1994, and she 
noted that it had become apparent to the staff that the veteran's 
repetitive thoughts about Vietnam were "ruminative" and 
"general" and that it was these resentful and angry ruminations 
plus a history of substance abuse that appeared to have been the 
primary factors impeding his functioning over the years.  
Although she also noted that he had described a recurrent image 
of the eyes of man he killed in Vietnam, Dr. Lyons' opinion seems 
to be that the veteran's primary psychiatric stressors are 
generalized resentments about his treatment in the service and as 
a veteran.  She also notes the history of substance abuse as a 
primary factor impeding his functioning, as opposed to his 
claimed problems with PTSD.  

Finally, the record includes the report of a February 1999 VA 
examination, which was conducted at the direction of the Board 
pursuant to a July 1998 remand.  This examination was 
specifically requested for the purpose of clarifying the apparent 
conflict in the record as to the propriety of a PTSD diagnosis 
for this veteran.  Following a review of the medical history, an 
interview with the veteran, and mental status examination, it was 
the VA examiner's opinion that a PTSD diagnosis was not 
appropriate, as the veteran did not meet the full criteria for 
avoidance symptoms or for increased arousal.  In addition, in 
ruling out a PTSD diagnosis, the examiner noted that the 
veteran's "PTSD-like" symptoms of increased recollections of 
Vietnam experiences, sleep disturbance, nightmares, anxiety, and 
anger were compounded by concurrent polysubstance dependence.  

In the Board's view, therefore, the balance of the available 
evidence weighs against a finding that a clear diagnosis of a 
PTSD disability has been shown.  While psychiatric pathology and 
polysubstance addiction is confirmed by the record, a diagnosis 
of PTSD is not.  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 (1995) 
(absent "proof of a present disability there can be no valid 
claim").  In this case, the veteran has not provided evidence 
which clearly establishes that PTSD is currently manifested.  

The Board recognizes that the veteran is a recipient of both the 
Air Medal and the Combat Infantryman Badge, which are decorations 
indicative of combat service.  According to 38 C.F.R. § 3.304 
(f), service department evidence that the veteran was awarded the 
Combat Infantryman Badge or similar citation will be accepted, in 
the absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  However, although combat 
service is presumed for this veteran, he still must meet the 
other requirements of 38 C.F.R. § 3.304 in order to warrant a 
successful claim for service connection for PTSD.  In this case, 
the first requirement, a clear diagnosis of PTSD, has not been 
shown, and thus, the veteran's claim does not satisfy the 
pertinent legal and regulatory criteria for a successful claim.  

The veteran has made an assertion to the effect that he has PTSD 
and he doesn't understand why the local VA office won't recognize 
his problem; however, as a layman, he is not competent to render 
opinions regarding medical causation or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, his own contentions 
cannot serve as the basis for a grant of service connection for 
PTSD in the absence of corroborating medical findings.  

For the reasons stated above, the Board finds that the 
requirements for a grant of service connection for PTSD, as found 
in 38 C.F.R. § 3.304 (f) (1998), have not been met as a clear 
diagnosis of PTSD has not been shown.  As such, the Board finds 
that the preponderance of the evidence is unfavorable to the 
veteran's claim, and accordingly, service connection is denied 
for PTSD.  


ORDER

Service connection is denied for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

